Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 3-14-22 have been accepted by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yamamoto et al. (US 2017/0336688) discloses (Fig. 2-4 and 43) a display device comprising:
a first pixel (an example of a pixel seen in Fig. 4, the first pixel connected to SL2, shown in Fig. 1, see also [0129]);
a second pixel (similarly, a second pixel connected to SL1);
a third pixel (there is a pixel “correspondingly at each of intersections between the plurality of source bus lines SL and the plurality of gate bus lines GL” as discussed in [0129], and so a third pixel will be connected to the third data line SL3);
a first data line (SL2, shown in region 82 at the bottom of Fig. 43) electrically connected to the first pixel (as discussed above, the first pixel is attached to SL2, see Fig. 4 which shows the data line SL on the left of the pixel) and extended in a first direction (vertically, as seen in Fig. 43);
a second data line (SL1, shown in region 82 at the bottom of Fig. 43) electrically connected to the second pixel (similarly, the second pixel is connected to SL1 as discussed above) and electrically insulated from the first data line (each data line is insulated from each other, similarly to “an insulating layer (not shown) is disposed between the first-layer wiring line K1 and the second-layer wiring line K2” as discussed in [0005]) and extended in a first direction (vertically, as seen in Fig. 43);
a first signal wire (also labelled SL2, but shown at the top of Fig. 43) electrically connected to the first data line (the top and bottom sections of SL2 are connected via wire K2, as seen in Fig. 43);
a second signal wire (also labeled SL1, but shown at the top of Fig. 43) electrically connected to the second data line (similarly, the top and bottom sections of SL1 are connected via a wire K2) and extended in a first direction (vertically, as seen in Fig. 43); and
a connecting wire (the section K2 that corresponds to SL1 in Fig. 43) electrically connecting the second data line (the bottom of K2 is connected to SL1 on the bottom of Fig. 43, similarly to as shown in Fig. 1) to the second signal wire (the top of K2 is connected to K1 on the top of Fig. 43, which connects to the second signal wire above 15, as seen in Fig. 3),
wherein the connecting wire comprises a first section (the straight section at the bottom of K2) and a second section (the slanted portion of K2), wherein the second section is directly connected to the first section (both the straight and slanted sections are part of the same K2 wiring) and overlaps the first data line (seen in Fig. 43, the slanted portion of K2 of SL1 overlaps the bottom K1 of SL2, corresponding to the first data line SL2),
wherein the second section extends in a second direction different from the first direction (the second section is “slanted” as discussed above, and so extends in a second direction which is at an angle compared to the first vertical direction).
However, Yamamoto fails to teach or suggest “wherein the first section overlaps the third pixel, and wherein the first section overlaps the first pixel.”
	
Lin et al. (US 2018/0204895) discloses (Fig. 2, 3, and 31) a display device comprising:
a first pixel (22, shown in Fig. 2, also seen in Fig. 3);
a second pixel (while not shown in the figures, for example adjacent to the first pixel);
a third pixel (similarly, for example adjacent to the second pixel);
a first data line (labelled D in Fig. 2 and 3) electrically connected to the first pixel (as seen in Fig. 2) and extended in a first direction (vertically, seen in Fig. 3);
a second data line (adjacent to the first line D, corresponding to D(91) in Fig. 31) electrically connected to the second pixel (adjacent pixels will be attached to the adjacent data lines) and spaced apart from the first data line (as seen in Fig. 31, each adjacent data line is spaced apart) and extended in the first direction (vertically, similar to the first data line);
a first signal wire electrically connected to the first data line (164, shown in Fig. 31 attached to a data line that is adjacent to the second data line);
a second signal wire electrically connected to the second data line (166, shown attached to D(91) via 170 in Fig. 31) and extended in the first direction (the signal wires extend vertically in the region directly below 162, as seen in Fig. 31); and
a connecting wire (170) electrically connecting the second data line to the second signal wire (170 connects 166 to the second data line D(91), as shown in Fig. 31), wherein the connecting wire comprises a first section (the vertical section of 170) and a second section (the horizontal section), wherein the second section is directly connected to the first section (both sections of 170 are directly connected at a 90 degree angle, as seen in Fig. 31) and overlaps the first data line (as seen in Fig. 31, the horizontal section of 170 will overlap the data line adjacent to D(91) on the left), wherein the second section extends in a second direction (horizontally) different from the first direction (which is vertical).
However, while the first section (the vertical section of 170) are inside the pixel area of the display (“170 may be formed in the active area of display 14” as discussed in [0078]), Lin fails to teach or suggest wherein the first section specifically overlaps any of the pixels (further, there is no mention that the connecting wire is transparent, and Fig. 4 and Fig. 6 both show wiring inside the display area that is routed around pixels in order to not overlap them).

Dong et al. (US 2018/0108310) (Fig. 3), Fujikawa (US 2015/0356937) (Fig. 5 and 6), and Jung (US 2014/0117320) (Fig. 1 and 4) each disclose a display device with a data line that has a signal wire and connecting wire, but still fail to teach or suggest wherein the connecting wires overlap pixels.

Therefore, none of the currently cited references of record teaches or suggests “wherein the first section overlaps the third pixel, and wherein the first section overlaps the first pixel” when combined with each of the other currently cited claim limitations.

Claims 2-13 are dependent upon claim 1 and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691